Citation Nr: 1221968	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  97-27 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include schizophrenia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1996 to March 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office in Baltimore, Maryland (RO).  In that rating decision, the RO denied the benefit sought on appeal. 

During the pendency of the appeal, this matter has been remanded by the Board five times to the Agency of Original Jurisdiction (AOJ) for additional development, primarily in order to obtain outstanding records of pertinent treatment and to provide the Veteran with a VA psychiatric examination.   It appears that the Veteran's address has changed multiple times over the course of the appeal.  He has not kept VA updated when he relocated and VA has had difficulty in contacting him.  As a result, the Veteran failed to appear for seven scheduled VA psychiatric examinations.  To date, the Veteran has provided VA with his current address and he has provided no indication that he would appear for a new examination if one were scheduled.  

 In August 2009, when the matter was remanded for the fourth time, the Board instructed the AOJ to obtain a VA medical opinion regarding the etiology of the Veteran's psychiatric disorder.  Instead of arranging for the claims folder to be reviewed by a VA examiner, the Veteran was scheduled for another VA examination, which he failed to show.  The matter was last remanded by the Board in September 2010 to the AOJ in order to obtain compliance with the August 2009 remand directives.  The record now contains the report of a February 2012 VA medical opinion.  Since the record reflects that there has been compliance with the Board's 2009/2010 remand directives, the Board may precede with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

FINDINGS OF FACT

1.  The evidence of record establishes that the Veteran has psychiatric disorders, including schizophrenia, which clearly and unmistakably existed prior to his period of service.

2.  The medical evidence clearly does not show that the Veteran's pre-existing psychiatric disorders, including schizophrenia, were aggravated beyond the natural progression of the disease during his period of service. 


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, to include schizophrenia, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b). VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, VA sent letters to the Veteran in May 2003 and March 2005 that addressed some of the elements concerning his claim for service connection for a psychiatric disorder.  The letter informed the Veteran of what evidence is required to substantiate the claims, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  In a February 2007 notice letter, VA informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Although these notices were sent after the initial adjudication in 1997, the Board finds this error non-prejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the notice provided in the letters fully complied with the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), and Dingess, and after the notices were provided the case has been re-adjudicated several times, most recently in March 2012, and a supplemental statement of the case was provided to the Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a re-adjudication decision).

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  Statements of the Veteran and his representatives have been associated with the record.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  Neither the Veteran nor his representative has indicated that there are any available additional pertinent records to support her claim.

VA also has obtained a medical opinion, dated in February 2012, on the etiology of the Veteran's current psychiatric disorder.  The February 2012 VA examiner addressed the issue of whether the Veteran had pre-existing that was aggravated by his period of service and he provided a comprehensive statement in support of his conclusions.  The Board finds that the medical opinion of record is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The RO/AMC has substantially complied with the Board's September 2010 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board acknowledges that the RO scheduled the Veteran for at least eight VA examinations to evaluate the nature, extent, etiology and/or onset of his psychiatric disorders during the pendency of this appeal.  The Veteran failed to appear for each scheduled examination.  It remains unclear whether the Veteran actually received notice of any of these examinations, because numerous correspondences over the years have been returned to VA for failure to deliver.  However, the record clearly demonstrates that VA has made repeated attempts to locate him, but has been unsuccessful.  The Veteran has a responsibility to inform VA as to his current address and he has failed to do so over a period of more than fifteen years.  See Hyson v. Brown, 5 Vet. App. 262, 265  (1993).  Insofar as the Veteran has failed to report for his scheduled VA medical examinations, because he ignored his responsibilities to keep VA informed of his current location, the Board is of the opinion that no further assistance in this regard is required on the part of VA.  

Neither the Veteran nor his representative has provided an explanation for his failure to report, or requested that another examination be scheduled.  Under 38 C.F.R. § 3.655, when a claimant fails, without good cause, to report for an examination scheduled in conjunction with an original compensation claim, and when that examination was required to establish entitlement to the benefit sought, the decision on the claim must be made based on the available evidence of record.  38 C.F.R. § 3.655(b).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, certain chronic diseases, including psychosis, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 67,792-67,793 (Nov. 7, 2002).  

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable".  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; Id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).

Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

In this case, the Veteran contends that he is entitled to service connection for a psychiatric disorder, including schizophrenia.  Essentially, he asserts that the rigors of being at sea in service aggravated his psychiatric disorder.  

Prior to the Veteran's enlistment into service, the evidence of record demonstrates that the Veteran sought treatment for psychiatric symptoms.  A July 1993 statement of an Employee Assistant Program counselor of the Institute for Human Resources reflects that the Veteran was being referred for treatment for a psychiatric condition.  

The record also contains the medical evaluation reports that show that the Veteran had diagnosed psychiatric disorders prior to his enlistment into service in 1996.  The report of an April 1994 Presentencing Psychiatric Evaluation, which was conducted in conjunction with criminal charges against the Veteran for battery and resisting arrest, reveals an Axis I diagnosis of delusion disorder, unspecified type and an Axis II diagnosis of personality disorder not otherwise specified (with paranoid, schizoid, schizotypal and antisocial traits).  

A March 1995 private hospital report shows that the Veteran was hospitalized for seven days regarding treatment for a diagnosis of schizophrenia, paranoid type.  The hospital inpatient summary report shows that prior to his admission, the Veteran had presented at the emergency room with "bizarre, psychotic, paranoid behavior."  It was noted that the Veteran was observed to have been talking to himself and was preoccupied with being treated unfairly.  He had a recent history of treatment at an outpatient clinic, by court order, but he had refused to take psychotropic's at the clinic.  

In addition, there is evidence of a pre-service psychiatric disability, which was the subject of the Veteran's Social Security Administration (SSA) disability compensation records from May 1995, prior to his military service. 

These records dated from 1993 to 1995 indicate that the Veteran suffered from psychiatric disorders, including schizophrenia and paranoid ideation, prior to his enlistment into service. 

The Veteran did not refer to any of his prior psychiatric symptoms, treatment or diagnoses in his June 1995 report of medical history, and he specifically denied a history of psychiatric problems by selecting "no" in response to the questions of whether he currently had or ever had: depression or excessive worry, frequent trouble sleeping, and nervous trouble of any sort.  Likewise, the Veteran was found to have been psychiatrically "normal" at the time of enlistment examination in June 1995.  

Subsequent service treatment records show that the Veteran exhibited some abnormal behavior which resulted in psychiatric testing, but ultimately led to no diagnosis at those times.  In September 1996, the Veteran was seen in the mental health clinic after he reported hearing "whispers" from shipmates, which he felt were racial.  A mental status examination was essentially "normal" with the exception of the Veteran's thought content, which was noted to have been one sided.  The examiner entered an assessment of "normal" examination.  A few days later, the Veteran returned to the mental health clinic.  At that time, the examiner recorded an Axis II diagnosis of "R/o obsessive compulsive/schizotypal." 

In mid-September of 1996, the Veteran was referred to the psychiatric ward at the Navy Medical Center in Portsmouth, Virginia after he had written a "mean letter" to his commanding officer because he felt discriminated against by the "white race."  Upon examination, the Veteran had essentially a "normal" mental status evaluation. At his discharge from the psychiatric ward, the examining physician entered an Axis II diagnosis of rule/out schizotypal personality disorder.  Although the Veteran declined further hospitalization, he was admitted to the medical hold.  After a mental status evaluation the next day, the examining physician determined that the Veteran was psychiatrically fit for full duty; a psychiatric diagnosis was not recorded.  

At the time of his separation examination in March 1997, the Veteran was found to have been psychiatrically "normal" (see March 1997 discharge examination report).  A March 1997 Report of Medical History reflects that the Veteran denied having any frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, or nervous trouble. 

Post-service medical evidence throughout the years shortly following the Veteran's separation from service reflects treatment for a diagnosis of schizophrenia.  It appears that the Veteran had received treatment for schizophrenia at least through May 2000.  As VA has not been able to locate the Veteran, or contact him through an alternative known contact, there are no subsequent available medical treatment records.  

The Board acknowledges that in cases such as this one, the evidence of record leaves unresolved medical question regarding whether the Veteran's psychiatric disorder was caused or aggravated by his period of service.  Since the Veteran initially filed his claim for service connection for a psychiatric disorder at the RO in March 1997, he has failed to report for VA examinations scheduled to take place in April and July 1997, July 1998, March 2000, March 2003, June 2004, June 2006, and September 2009.  While it remains unclear whether the Veteran actually received notice of any of these examinations, VA made numerous attempts to contact the Veteran and the Veteran has failed to keep VA updated on his current address over the course of the appeal.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  As such, the Board determined that it would be prudent to at least obtain a VA medical opinion on this matter. 

Pursuant to the Board's September 2010 remand directives, the RO/AMC arranged for the Veteran's claims folder to be reviewed by a VA examiner in order to provide a medical opinion to determine the nature and etiology of any presently existing psychiatric disorder.  In the report of a February 2012 VA medical opinion, the VA examiner noted that she reviewed the claims folder, including the Veteran's service treatment records and medical records.  The VA examiner stated that despite the significant evidence that shows the Veteran had a diagnosis of schizophrenia, she was unable to render or confirm that diagnosis without interviewing the Veteran.  It was again noted that the Veteran had failed to appear to multiple scheduled VA examinations.  

As such, the VA examiner provided the following medical conclusion based solely on a review of the evidence contained in claims folders.   The VA examiner concluded that the Veteran's schizophrenia clearly and unmistakably existed prior to his enlistment into service.  The VA examiner noted that the medical records showed that, prior to his enlistment into service, the Veteran both reported psychiatric symptoms and received treatment for psychiatric disorders, including delusional disorder and personality disorder, not otherwise specified, with paranoid, schizoid, schizotypal and antisocial traits.  In regard to the question of aggravation, the VA examiner found that the it was clear from the medical evidence that the Veteran's pre-existing schizophrenia was not aggravated beyond it natural progression by an inservice injury, event, or illness.   In support of that medical conclusion, the VA examiner noted that a review of the evidence did not reveal any stressful event that exacerbated his already existing psychiatric condition. 

Initially, the Board observes that in this matter, as delineated above, the Veteran had a psychiatric disorder that existed prior to his enlistment into service.  There is evidence of a pre-service psychiatric disability, which was the subject of the Veteran's SSA disability compensation records from May 1995; the July 1993 Employee Assistance Program counselor's letter; and the private psychiatric evaluation reports in April 1994 and March 1995.  These records clearly demonstrate that the Veteran suffered from psychiatric disorder manifested by schizophrenia and paranoid ideations prior to his enlistment into service.  Moreover, the February 2012 VA examiner concluded that those records demonstrated that the Veteran's psychiatric disorders, to include schizophrenia, clearly and unmistakably existed prior to his period of service.  

The above evidence reflects that the Veteran's psychiatric disorder, to include schizophrenia, clearly and unmistakably existed prior to service.   The Board will now need to discuss the question of aggravation, and whether there is evidence clearly and unmistakably that shows the Veteran's disorder was not aggravated by service before determining that the presumption of soundness does not apply here.  See 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b). 

In the case of aggravation, the pre-existing disease or injury will be considered to have been aggravated where there is an increase in disability during service, unless there is a specific finding that the increase is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(a).

There is no evidence that shows that the Veteran's psychiatric disorder underwent a permanent increase in disability during service.  See Wagner, 370 F.3d at 1096; see also 38 U.S.C.A. § 1153, 38 C.F.R. § 3.306.  The Board acknowledges the Veteran was seen by a psychiatrist in service for mental health problems, but he never received a diagnosis for any psychiatric disease.   Significantly, the March 1996 discharge examination notes that the Veteran received a normal psychiatric evaluation.  
 
The Board has considered the Veteran's statements that he experienced an increase in severity of his psychiatric symptoms during his period of service.  The Veteran is competent, as a layman, to report that as to which he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Board retains the ability to weigh and evaluate the Veteran's credibility to make such statements.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  Here, the finding of a normal psychiatric evaluation and his denial of any psychiatric symptoms at separation weighs against his contentions that rigors of his naval service permanently aggravated his pre-existing psychiatric disorder.  The March 1996 statements were made contemporaneously with service, and the Veteran attested to the truth of such statements at that time.  The Board finds that his later statement that his psychiatric symptoms increased in severity during his period of service are rejected as not credible, and the Board further accords the statements the Veteran made at the time of his separation, contemporaneous with his service, more probative value than it does his later assertions.

The post-service treatment records do show that the Veteran was treated for a variety of mental health illnesses, to include schizophrenia, shortly after his separation from service.  However, there is no indication that his psychiatric disorder increased in severity because of his period of service or that it was aggravated beyond the natural progression of the disease during service.  

Moreover, the February 2012 VA examiner concluded that it was clear from the medical evidence of record that the Veteran's psychiatric disorder, to include schizophrenia, was not aggravated beyond the natural progression of the disease because of his period of service.  The Board finds it pertinent that there is no medical opinion of record to the contrary.  

To the extent that the Veteran's lay statements can be interpreted as evidence that there was an increase in severity in his psychiatric disorder resulting from a superimposed disease or injury in service, the Board finds that he is not competent to assess that he incurred an additional disability as the result of his service.  However, while the Veteran may sincerely believe that his psychiatric disorder was aggravated during active service, as a lay person, he is not competent to render such a medical conclusion or determination.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  In this regard, the Board observes that there is no indication that the Veteran has the requisite knowledge to diagnose a psychiatric disorder, to include aggravation of a psychiatric disorder.  Since diagnosing a psychiatric disorder is complex in nature, the Board finds that the Veteran is not competent to diagnose a psychiatric disorder, to include aggravation of a pre-existing psychiatric disorder.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).   Moreover, the February 2012 VA examiner concluded that the evidence of record clearly demonstrated that the Veteran's pre-existing psychiatric disorder was aggravated beyond the natural progression of the disease as a result of his period of service.

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  It is clear and unmistakable from the evidence that a psychiatric disorder, to include schizophrenia, both existed prior to service and was not aggravated by his period of active military service.  VAOPGCPREC 3-2003 (July 16, 2003).  The presumption of soundness has been rebutted and it is not applicable in this case.  See 38 U.S.C.A. §1111 and 38 C.F.R. § 3.304(b).  Accoridngly, the appeal is denied.



ORDER

Entitlement to service connection for a psychiatric disorder, to include schizophrenia, is denied. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


